Title: To Thomas Jefferson from Gouverneur Morris, 25 April 1792
From: Morris, Gouverneur
To: Jefferson, Thomas


          
            Dear Sir
            London 25 April 1792
          
          I had the Honor on the tenth Instant to mention to you the Assassination of the King of Sweden. He is since dead of his Wounds. You will find by the public Prints that France declares War against the young King of Hungary and we are of Course to expect an immediate Invasion of the Austrian Netherlands. I am told that this Court notwithstanding their Guarantee of that Country to the House of Austria are determind (if possible) to stand neuter, and as a preliminary have within these few Days sent off a Courier to announce to the King of Hungary their opinion that let the Declaration of War come from whom it may they consider him as the Aggressor. This may be true for a large Party in this Nation are opposed to the Expence of any War and particularly to that whose Object may be the Subduing of a Spirit of Liberty in France. Mr. Pitt will I think rather take the popular Side of any serious Question and such Questions may soon arise and abundantly. A Society is forming to bring about a Reform in the Representation. This is like to prove very troublesome to the Advocates of corrupt Influence. The Abolition of the Slave Trade is also disagreable to them. When once the Spirit of Change begins to act it is impossible to say where it will stop. There are Abuses in Abundance which either grow out of the present Form of Government or have been so long connected and indeed blended with it that a Destruction of them cannot but give it some serious Wounds. Hence there is among the best Friends of Freedom here no small Degree of Apprehension and Anxiety. In Regard to the Line of Conduct which may be pursued in Brabant I do not believe that the King’s Council are at all decided. The Dutch Government have for some Time past pressed hard for a Decision but without Effect. The patriotic or french Party in the United Provinces will perhaps seize the present Moment to abolish the Office of Stadtholder unless his Allies are in Force to support him and awe them. If it be true that the present Intention be to preserve a Neutrality it seems to me that in Case the War continues it will be easy for Prussia and Austria to force them into it simply by leaving the low Country expos’d, for it is almost as much the Interest of England as of the King of Hungary and much more so than of the Kingdom of Hungary to prevent France from possessing herself of Flanders.
          It is generally supposd that this Declaration of France will bring forward the whole of the Confederacy against her which has been so  long talk’d of, but this Confederacy has several inefficient Members: Among these is Spain the Languor of whose Administration is as great as at any former Period of her History, and perhaps much greater. By the bye I have learnt within these few Days a Fact which it is proper you should be acquainted with. The Presidt’s Letter to me and my consequent Communications with this Court were made immediate Use of to frustrate Mr. Carmichael’s Negotiations at Madrid and with Effect. And yet I understand that the mentioning a Part of the Object to the french Embassador has been assign’d by this Administration or by Somebody for them as a Reason why my Applications were not successful. I will make no Comment. I am sure the proper Reflections will suggest themselves to your Mind in a Moment.
          I shall leave this City in two Days and proceed with all Speed to Paris. I did wish to see Colo. Smith who is I understand on his Passage and probably charg’d with some Letters from you but Mr. Short is urgent with me to come forward and therefore I shall go.
        